Opinion by
Mr. Chief Justice Bell,
On June 16, 1970, President Judge Vincent A. Carroll, individually and on behalf of all of the Judges of the Court of Common Pleas of Philadelphia, instituted this suit by a Complaint in Mandamus to compel the Mayor and City Council of Philadelphia to appropriate the additional funds requested by them for the important and necessary administration of the Court of Common Pleas of Philadelphia for the fiscal year commencing July 1,1970 and ending July 1, 1971.*
We shall hereinafter set forth the intricate facts involved in this suit, but, initially, >ve deem it important to focus on the fundamental questions involved: (1) whether the Judicial Branch of our Government has the inherent power to determine what funds are reasonably necessary for its efficient and effective operation; and (2) if the Judiciary has the power to determine what funds are reasonably necessary, does it then have the power to compel the Executive and Legislative Branches to provide such funds after the requested amount has been reduced in, or wholly or partially eliminated from, the budget proposed by the Executive Branch and approved by the Legislative Branch.
The Court of Common Pleas, pursuant to the Philadelphia Home Rule Charter of April 17, 1951, Section 8-103, on December 3, 1969, submitted to the City’s Finance Director (on the necessary forms) its operating budget estimates of the financial needs of the Court of Common Pleas and the Municipal Court.** The total *48amount of requests submitted was $19,706,278. After several meetings between the Finance Director and representatives of the said Court, the sum was reduced to $16,488,263, and, on April 1, 1970, this amount was finally sent to City Council by the Mayor in Ms proposed annual operating budget message. On May 4, 1970, President Judge Carroll, Judge D. Donald Jamieson (now President Judge), and Administrative Judge Frank J. Montemuro, together with several members of their administrative staffs, gave extensive testimony before City Council, seeking to document their requests. The Court at this time also requested an increase of $5,-230,817 over the amount proposed in the Mayor’s aforesaid budget of April 1st. Of this sum of $5,230,817, $2,-012,801 had not previously been requested of either the Finance Director or the Mayor prior to the time the Mayor submitted his budget. City Council denied this additional request and approved by ordinance, on May 28, 1970, the amount recommended by the Mayor, i.e., $16,488,263. This total was divided and allocated as follows:
Mumcipal Court Judicial Staff $ 451,532
Common Pleas Court Judicial Staff 2,126,839
Common Pleas Court Administration 13,909,892
Total $16,488,263
This present mandamus action was instituted on June 16, 1970 to compel the appropriation and payment of the Court’s additional request of $5,230,817.
*49Proceedings Before Judge Montgomery
On June 23, 1970, Judge Harry M. Montgomery, of the Superior Court of Pennsylvania, was specially designated by this Court to hear and decide this case. Judge Montgomery promptly held a pretrial conference, at which time the legal issues were delineated and an agreement was worked out by the parties that defendants would hold and keep available sufficient funds to pay any sums ultimately awarded to the Court. On July 27, 1970, Judge Montgomery issued a Pretrial Order, ordering the parties to argue and brief certain issues and temporarily enjoining the defendants from enforcing a “job freeze” ordered by the Mayor against the Court, and also from reducing the Court’s budget. Oral argument was held on August 4, 1970, and Judge Montgomery filed a “Supplemental Pretrial Order” on August 12, 1970. In this Order, Judge Montgomery ruled, inter alia: (1) the Court had the burden of proof to establish the reasonable necessity of its financial requests and none of the parties could take advantage of the usual presumption of reasonableness by virtue of their public office; (2) defendants, as a defense to plaintiff’s demand for additional funds in this action of mandamus, could not “reopen” the earlier budget figures, which had been approved by the Mayor and for which appropriations had been made by the City Council, in order to prove that the present appropriation was being used inefficiently or that a more efficient use of present appropriations would cover some or all of the additional requested items; and (3) defendants had a right to a jury trial.* The record was closed on August 21, 1970, after extensive testimony had been taken and exhibits produced. At this time, the Court *50amended its request for funds by reducing the sum of $5,230,817 it had requested in the complaint to $3,962,-532, mainly because of the delay in time from the start of the fiscal year (July 1, 1970).
On September 30, 1970, Judge Montgomery issued a mandamus Order against defendants to appropriate and pay the amount of $2,458,000, and made final his injunctive Order of July 27, 1970. A complete tabulation of the original request in the complaint, the amended request, and the final award of September 30, 1970, is as follows:

Court


Original Amended Order


Request Request 9/80/70

Adult Probation $1,782,216 $1,071,937 $ 800,000
Juvenile Probation 539,922 345,032 250.000
Data Processing 453,934 434,175 250.000
Apprehension of Fugitives 335,910 284,322 285.000
Courtroom Personnel 224,452 152,420 100.000
Attorney Fees 300.000 300.000 300.000
Arbitration Fees 390.000 390.000 200.000
Writ Service 100.000 100.000 75.000
Gibson Building Personnel 227,036 113,518 Disallowed
Probation Relocation 24,500 24,500 Disallowed
Repairs—1801 Vine Street 40.000 40.000 Disallowed
•Janitorial Staff 56,940 47,431 Disallowed
Microfilm 96,822 88,335 Disallowed
Bail Project 172,857 145,881 Disallowed
Dental Equipment 10,413 10,413 Disallowed
Domestic Relations 61,912 51,593 Disallowed
Total Copy System 23.000 23.000 23.000
Building Services 145,377 129,449 DisaUowed
Law Clerks 133,206 133,206 100,000
Station Wagon 2,320 2,320 Disallowed
Prothonotary Relocation 35.000 Withdrawn
Crime Commission Grant 75,000 75.000 75.000
Totals $5,230,817 $3,962,532 $2,458,000
Both parties filed exceptions to the Order of September 30, 1970, and also to the Supplemental Pre*51trial Order of August 12, 1970, and these exceptions were then argued before Judge Montgomery.* The exceptions were dismissed by Judge Montgomery on November 2, 1970, and final judgment was entered in the amount awarded by his Order of September 30, 1970. Both parties appealed to the Commonwealth Court, and thereafter, on November 12, 1970, a petition for plenary jurisdiction under Section 205 of the Appellate Court Jurisdiction Act of 1970 was granted by this Court.
Court’s Inherent Power
It is a basic precept of our Constitutional form of Republican Government that the Judiciary is an independent and co-equal Branch of Government, along with the Executive and Legislative Branches. Stander v. Kelley, 433 Pa. 406, 421-424, 250 A. 2d 474; Leahey v. Farrell, 362 Pa. 52, 66 A. 2d 577; Wilson v. Phila. Sch. Dist., 328 Pa. 225, 228, 195 Atl. 90; Commonwealth v. Mathues, 210 Pa. 372, 423-425, 59 Atl. 961; De Chastellux v. Fairchild, 15 Pa. 18, 20; Commonwealth v. Mann, 5 W. & S. 403, 406, 408, 410, 420-421; In re Surcharge of County Commissioners, 12 Pa. D. & C. 471. The line of separation or demarcation between the Executive, the Legislative and the Judicial, and their respective jurisdiction and powers, has never been definitely and specifically defined, and perhaps no clear line of distinction can ever be drawn. However, we must, of necessity, from time to time examine and define some of the respective powers within these undefined boundaries.
*52Because of the basic functions and inherent powers of the three co-equal Branches of Government, the coequal independent Judiciary must possess rights and powers co-equal with its functions and duties, including the right and power to protect itself against any impairment thereof. See Commonwealth v. Mann, 5 W. & S., supra; Leahey v. Farrell, 362 Pa., supra; Wilson v. Phila. Sch. Dist., 328 Pa., supra.*
Expressed in other words, the Judiciary must possess the inherent power to determine and compel payment of those sums of money which are reasonable and necessary to carry out its mandated responsibilities, and its powers and duties to administer Justice, if it is to be in reality a co-equal, independent Branch of our Government. This principle has long been recognized, not only in this Commonwealth but also throughout our Nation. See, e.g., Leahey v. Farrell, 362 Pa., supra; Commonwealth v. Mann, 5 W. & S., supra; Commissioners v. Hall, 7 Watts 290; Commonwealth v. Brownmiller, 141 Pa. Superior Ct. 107, 112, 14 A. 2d 907; In re Surcharge of County Commissioners, 12 Pa. D. & C., supra; Carlson v. State ex rel. Stodola, 247 Ind. 631, 220 N.E. 2d 532; Noble County Council v. State ex rel. Fifer, 234 Ind. 172, 125 N.E. 2d 709; Knox v. State, 217 Ind. 493, 29 N.E. 2d 405; Judges for Third Judicial Cir. v. County of Wayne, 383 Mich. 10, 172 N.W. 2d 436; Smith v. Miller, 153 Colo. 35, 384 P. 2d 738; In re Appointment of Clerk of Court of Appeals, *53297 S.W. 2d 764 (Ky.) ; State ex rel. Schneider v. Cunningham, 39 Mont. 165, 101 Pac. 962; State ex rel. Kitzmeyer v. Davis, 26 Nev. 373, 68 Pac. 689; 20 Am. Jur. 2d, Courts, §§78, 79; 21 C.J.S., Courts, §14; Kaplan, There Must Be No Interference with the Courts, VI, Munic. Ct. Rev. 15.
The very genius of our tripartite Government is based upon the proper exercise of their respective powers together with harmonious cooperation between the three independent Branches. Leahey v. Farrell, 362 Pa., supra (page 57). However, if this cooperation breaks down, the Judiciary must exercise its inherent power to preserve the efficient and expeditious administration of Justice and protect it from being impaired or destroyed. Leahey v. Farrell, 362 Pa., supra (pages 57-58, 59-60); Commonwealth v. Brownmiller, 141 Pa. Superior Ct., supra; In re Surcharge of County Commissioners, 12 Pa. D. & C., supra (page 475).
Reasonable Necessity
In the leading case of Leahey v. Farrell,* 362 Pa., supra, the Court of Common Pleas of Cambria County entered a mandamus Order against the County Commissioners and County Controller to compel the payment of funds necessary for salary increases given to the Court stenographers. The Court of Common Pleas had entered the Order without first complying with the provisions of Section 23 of the Act of July 5, 1947, P. L. 1308, 16 P.S. §304, which required submission of salary increases of Court personnel to the County Salary Board. This Court reversed the lower Court Order because there was no attempt to first comply with the statutory provisions of administrative procedure for *54salary increases.* However, in Leahey, we reaffirmed the inherent powers of the Judiciary to mandamus the payment of sufficient funds out of the public treasury for the efficient administration of the Judicial Branch of Government. The Court pertinently said (pages 57-58): “Should Commissioners, however, neglect or refuse to furnish funds, or sufficient funds, for reasonable judicial functions, and in consequence the efficient administration of the judicial branch of the government is thereby impaired or destroyed, the courts possess the inherent power to require such necessities to be furnished and to direct payment therefor out of the public treasury: see numerous cases cited in 15 C.J. section 272, p. 900 et seq.; 7 Ruling Case Law ‘Courts’ section 12, p. 985; section 62, p. 1033; County of Lancaster v. Brinthall, 29 Pa. 38; McCalmont v. The County of Allegheny, 29 Pa. 417. See comprehensive opinion of Chief Justice Maxey (then a judge of the Court of Common Pleas of Lackawanna County) In re Surcharge of County Commissioners, 12 Pa. D. & C. 471. In that case, it was held that a judge of a court of common pleas possessed the power to appoint a ‘secretary or clerk’, where no statutory provision existed for such appointment,** at a salary fixed by the court, to be paid by the county. The only limitation on this power was held to be that such appointment should be reasonably necessary. This decision is an accurate statement of the law, with which we are in complete accord. [***]
*55“. . . Should the legislature, or the county salary board, act arbitrarily or capriciously and fail or neglect to provide a sufficient number of court employes or for the payment of adequate salaries to them, whereby the efficient administration of justice is impaired or destroyed, the Court possesses inherent power to supply the deficiency. Should such officials neglect or refuse to comply with the reasonable requirements of the court, they may be required to do so by mandamus.”*
Leahey correctly holds (by necessary implication) that the burden is on the Court to establish that the money it requests is reasonably necessary for “the efficient administration of justice.” If a Court is unable to provide an efficient administration of Justice because of insufficient funds to have adequate personnel, or reasonable salaries for personnel, or for other necessary Court administration services, or for construction and maintenance of essential Court facilities, then our whole system of Justice and its administration will undoubtedly be greatly impaired, if not destroyed.
The confidence, reliance and trust in our Courts and in our Judicial system on the part of the Bench *56and the Bar, as well as the general public, have been seriously eroded. We cannot permit this to continue. In order to improve and expedite Justice, it is both important and imperative that we re-examine and re-evaluate our Courts and their administration, our Judicial processes and our entire Judicial system.
The demands upon our Judicial system have increased tremendously in the last decade, especially in the criminal field. Violent crimes have increased 10% or more every year.* The increase in criminal and civil trials, and the number of required pretrial, presentencing and post-trial hearings have virtually swamped the Courts of this Commonwealth, particularly in Philadelphia. New programs, techniques, facilities and expanded personnel have been and will continue to be necessary to meet the mandate of providing and administering a more efficient Judicial system and making Justice for all speedier and more certain.
Defendants contend, inter alia, that the overall problem of financial difficulties which undoubtedly confront and harass the City of Philadelphia should be considered in determining what is “reasonably necessary” for the “efficient administration of Justice by the Courts.” The demand, often amounting to necessity, for additional funds for both the maintenance and the improvement of public services and general public welfare, and the essential increases in wages, and the unfortunate rise in costs of nearly every description, is widespread. Nevertheless, the deplorable financial conditions in Philadelphia must yield to the Constitutional mandate that the Judiciary shall be free and independent and able to provide an efficient and effective system of Justice.
*57The Court does not have unlimited power to obtain from the City whatever sums it would like or believes it needs for its proper functioning or adequate administration. Its wants and needs must be proved by it to be “reasonably necessary” for its proper functioning and administration, and this is always subject to. Court review.
Mr. Chief Justice Marshall said in McCulloch v. Maryland, 17 U.S. 316, 431, “. . . the power to tax involves the power to destroy; ...” A Legislature has the power of life and death over all the Courts and over the entire Judicial system. Unless the Legislature can be compelled by the Courts to provide the money which is reasonably necessary for the proper functioning and administration of the Courts, our entire Judicial system could be extirpated, and the Legislature could make a mockery of our form of Government with its three co-equal branches—the Executive, the Legislative and the Judicial.
We have carefully considered all of the defendants’ contentions, as well as all of the Court’s contentions, but deem further discussion thereof unnecessary.
We agree with Judge Montgomery’s conclusion that “the amount recommended by Mayor Tate and approved by Council is inadequate to meet the reasonable needs of the Court [of Common Pleas] for the present fiscal year.” We also agree with his Order of September 30, 1970, allowing the Court $2,458,000. This represents his allowance and specific allocation of certain of the amounts requested by the Court and his disallowance of certain items which the Court had requested. Judge Montgomery’s award was based upon nine months remaining in the City’s fiscal year, July 1, 1970 to July 1, 1971. We accordingly reduce the award to reflect the amount of time remaining in this fiscal year (five months from February 1, 1971) and award the Court of Common Pleas the sum of $1,365,555.
*58Judgment, as modified, is affirmed.
Mr. Justice Cohen took no part in the. decision of this case.

 The various parties named as defendants are acting in their capacities as officials of the City of Philadelphia: James H. J. Tate, Mayor; Romanus J. Buckley, Finance Director; Philip M. Poorman, Treasurer; Paul D’Ortona, President of City Council; and all of the individual members of City Council.


 The Court of Common Pleas of Philadelphia, which is the 1st Judicial District of the Commonwealth of Pennsylvania, has unlimit*48ed jurisdiction in all cases except as may otherwise be provided by law (or by the Supreme Court), and has appellate jurisdiction to review convictions in the Municipal Court of Philadelphia: Constitution of Pennsylvania, Article V, Sections 5 and 6, and Section 16(r) of the Schedule to the Judiciary Article. The administration of the Municipal Court is coordinate with the administration of the Court of Common Pleas, and the Municipal Court’s financial requests and requirements are included in this complaint.


 Defendants later withdrew their demand for a jury trial, and the case was tried before Judge Montgomery without a jury.


 The Court of Common Pleas petitioned this Court, on October 6, 1970, before the exceptions were filed, to assume plenary jurisdiction under Section 205 of the Appellate Court Jurisdiction Act of 1970. We denied this petition “without prejudice to file a subsequent petition at an appropriate time.”


 The authorities of other jurisdictions on the separation of powers and problems arising from the inherent weakness of the Judiciary Branch are legion. See, e.g., Smith v. Miller, 153 Colo. 35, 384 P. 2d 738; Carlson v. State ex rel. Stodola, 247 Ind. 631, 220 N.E. 2d 532; Florencio Lira v. L. A. Billings, 196 Kan. 726, 414 P. 2d 13; In re Appointment of Clerk of Court of Appeals, 297 S.W. 2d 764 (Ky.) ; Gray v. Clerk of Common Pleas Court, 366 Mich. 588, 115 N.W. 2d 411; State v. Pfeiffer, 163 Ohio St 149, 126 N.E. 2d 57.


 This case is relied upon by both parties.


 This problem is not at issue in the instant case because the Court of Common Pleas properly conformed with all the requirements of Section 8-103 of the Philadelphia Home Buie Charter of April 17, 1951 and all other administrative procedures, before both the Mayor and City Council, before instituting suit.


 Italics in Leahey v. Farrell.


 The test in In re Surcharge of County Commissioners, 12 Pa. D. & C., supra (adopted in Leahey), was stated thus (at page 475): *55“That courts have inherent power to do all things that are reasonably necessary for the proper administration of their office within the scope of their jurisdiction is a well-settled principle of law.”


 It is well settled, as all the parties agree, that “Mandamus is an extraordinary writ which lies to compel the performance of a ministerial act or mandatory duty where there is clear legal right in the plaintiff, a corresponding duty in the defendant, and a want of any other appropriate and adequate remedy: Borough of Easton v. Lehigh Water, 97 Pa. 554, 560; Goodman v. Meade, 162 Pa. Superior Ct. 587, 60 A. 2d 577. However, even in such cases its issuance [mandamus] is not a matter of right but in certain circumstances is a matter for the sound discretion of the court: Waters v. Samuel, 367 Pa. 618, 80 A. 2d 848.” Travis v. Teter, 370 Pa. 326, 330, 87 A. 2d 177. This principle was reiterated in Boslover A. A. B. Assn. v. Philadelphia Redevelopment Authority, 425 Pa. 535, 538, 229 A. 2d 906, and in Unger et al. v. Hampton Township, 437 Pa. 399, 401, 263 A. 2d 385.


 See the Annual and Semi-Annual Reports of the F.B.I. Crime Index.